MEMORANDUM **
Lance Ray Pompey appeals the 215-month prison sentence imposed following his guilty plea conviction for conspiracy to manufacture and distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 846. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Pompey contends the government breached the plea agreement by failing to state that it believed Pompey was not an organizer, leader, manager, or supervisor of his co-conspirators, and by failing to recommend against a 4-level increase pursuant to United States Sentencing Guidelines § 3Bl.l(a). Because Pompey faded to raise this issue in the district court, we review for plain error. See United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir.2000). Upon a complete review of the record, we conclude that the government did not breach the plea agreement by responding to the district court’s questions, and informing it that Pompey was ineligible for the safety valve exception by reason of his role as a leader/organizer. See id. at 1051-52; U.S.S.G. § 5C1.2(a)(4).
Pompey next contends there was insufficient evidence for the district court to impose a 4-level increase based on his role in the offense pursuant to U.S.S.G. § 3Bl.l(a). Because the presentence report contains sufficient uncontested facts to support this enhancement, we find no error. See id. at 1050-51.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.